Exhibit 10.2

February 28, 2011

Molecular Insight Pharmaceuticals, Inc.

160 Second Street

Cambridge, Massachusetts 02142

Re: DIP Commitment Letter

Ladies and Gentlemen:

You have informed the financial institutions and funds signatory hereto
(collectively, the “Committed DIP Lenders” and each individually, a “Committed
DIP Lender”) that Molecular Insight Pharmaceuticals, Inc. (“Borrower”, “you” or
“your”) is seeking financing in connection with its reorganization in a case
filed on December 9, 2010 under Chapter 11 of the Bankruptcy Code, being case
number 10-23355 (the “Case”), in the United States Bankruptcy Court for the
District Court of Massachusetts (the “Bankruptcy Court”).

You have requested that the Committed DIP Lenders commit (severally, not jointly
and severally) to provide the DIP Financing (as defined below).

 

  1. Commitments.

Each Committed DIP Lender is pleased to advise you of its commitment, subject to
the conditions set forth or referred to in this DIP Commitment Letter (as
defined below) to provide debtor-in-possession financing, through a senior
secured term loan facility in an aggregate amount not to exceed $10,000,000 (the
“DIP Financing”), to Borrower as a debtor and debtor-in-possession, in the Case.
Each Committed DIP Lender’s commitment is in respect of the portion of the DIP
Financing set forth on Exhibit A hereto. The commitment of each Committed DIP
Lender hereunder is subject to (a) the negotiation, execution and delivery of
definitive documentation with respect to the DIP Financing (the “Documentation”)
in form and substance satisfactory to the Committed DIP Lenders and reflecting
the terms and conditions set forth in the debtor-in-possession financing term
sheet attached hereto as Annex I (the “DIP Term Sheet” and together with this
letter agreement, the “DIP Commitment Letter”) and (b) the satisfaction of all
conditions precedent set forth or referred to in the DIP Commitment Letter and
in the DIP Term Sheet (collectively, the “Conditions Precedent”). You agree that
the closing date of the DIP Financing (the “Closing Date”) shall be a date
mutually agreed upon between you and the Committed DIP Lenders, but in any event
shall not occur until the Conditions Precedent have been satisfied. Capitalized
terms used and not otherwise defined herein shall have their respective meanings
set forth in the DIP Term Sheet.

Each Committed DIP Lender reserves the right, prior to or after execution of the
Documentation, to syndicate all or a portion of its commitment hereunder to any
financial institution or fund that is (a) an affiliate of such Committed DIP
Lender or (b) a holder (“Holder”) of the Senior Secured Floating Rate Bonds due
2012 issued by Borrower under the



--------------------------------------------------------------------------------

Indenture, dated as of November 16, 2007, between Borrower and The Bank of New
York Trust Company, N.A., or an affiliate of any such Holder (collectively with
the Committed DIP Lenders, the “DIP Lenders”).

 

  2. Compensation.

As consideration for the commitments of the Committed DIP Lenders hereunder with
respect to the DIP Financing, you agree to pay, or cause to be paid, to the
Committed DIP Lenders the fees set forth in the DIP Term Sheet and in the fee
letter of even date herewith addressed to you providing, among other things, for
certain fees relating to the DIP Financing the (the “DIP Fee Letter”). Once
paid, such fees shall not be refundable under any circumstances.

 

  3. Information.

You acknowledge that each Committed DIP Lender may, subject to its
confidentiality agreements with you, share with its affiliates, and such
affiliates may share with such Committed DIP Lender, any information related to
you or any of your subsidiaries or affiliates (including in each case
information relating to creditworthiness) and the transactions contemplated
hereby. You further acknowledge that (a) each Committed DIP Lender and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
or otherwise and (b) no Committed DIP Lender nor any of its affiliates has any
obligation to use in connection with the transactions contemplated by this DIP
Commitment Letter, or to furnish to you, confidential information obtained by
such Committed DIP Lender or its affiliates from other companies.

 

  4. Termination.

Committed DIP Lenders holding more than fifty (50%) percent of the commitments
hereunder may terminate this DIP Commitment Letter, including the commitment of
each Committed DIP Lender hereunder, by written notice to you if (a) any
covenant or agreement in this DIP Commitment Letter or the DIP Fee Letter is not
complied with by you, (b) the board of directors of Borrower has not determined
by 4:00 p.m., New York City time, on March 1, 2011, that the Plan of
Reorganization is more favorable to Borrower than the transactions contemplated
by the Investment Agreement, dated as of December 9, 2010 (as amended from time
to time, the “Investment Agreement”), between Borrower and Savitr Capital LLC,
(c) Borrower has not terminated the Investment Agreement by 12:00 p.m., New York
City time, on March 2, 2011, (d) any event occurs or information becomes
available that, in the judgment of such Committed DIP Lenders, results in or is
likely to result in the failure to satisfy any condition precedent set forth or
referred to in this Commitment Letter or in the DIP Term Sheet, or (e) you have
not executed and delivered the Plan Support Agreement, dated as of February 28,
2011, among you and the Holders party thereto (the “Plan Support Agreement”) on
the terms set forth therein by 4:00 p.m., New York City time, on March 1, 2011.
The commitment of each Committed DIP Lender hereunder shall automatically
terminate in the event that the DIP Financing does not occur by April 30, 2011.
The provisions contained in Sections 2, 4, 5, 6 and 10 herein and in the DIP Fee
Letter shall survive termination of this DIP Commitment Letter (or any portion
hereof) or the commitment of each Committed DIP Lender hereunder.

 

- 2 -



--------------------------------------------------------------------------------

  5. Indemnity; Payment Obligations and Reimbursement.

By your acceptance below, you hereby agree to indemnify and hold harmless each
Committed DIP Lender and the other DIP Lenders and their respective affiliates
(including, without limitation, controlling persons) and the directors,
officers, employees, advisors and agents of the foregoing (each, an “Indemnified
Person”) from and against any and all losses, claims, costs, expenses, damages
or liabilities (or actions or other proceedings commenced or threatened in
respect thereof) that arise out of or in connection with this DIP Commitment
Letter, the DIP Fee Letter, the DIP Financing, your restructuring arrangements
or any of the transactions contemplated hereby or the providing or syndication
of the DIP Financing, and to reimburse each Indemnified Person upon its demand
for any out-of-pocket legal or other expenses incurred in connection with
investigating, preparing to defend or defending against, or participating in,
any such loss, claim, cost, expense, damage, liability or action or other
proceeding (whether or not (a) such Indemnified Person is a party to any action
or proceeding and (b) any such claim, liability or action or other proceeding is
brought by you, your affiliates, or any other person), other than any of the
foregoing of any Indemnified Person to the extent determined by a final judgment
of a court of competent jurisdiction to have resulted primarily by reason of the
gross negligence or willful misconduct of such Indemnified Person. You shall not
be liable for any settlement of any such proceeding effected without your
written consent (such consent not to be unreasonably withheld or delayed), but
if settled with such consent or if there shall be a final judgment for the
plaintiff, you shall indemnify the Indemnified Persons from and against any loss
or liability by reason of such settlement or judgment subject to your rights in
this paragraph to claim exemption from your indemnity obligations. You shall
not, without the prior written consent of any Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which such
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such proceeding. None of the Committed DIP
Lenders nor any other DIP Lender (nor any of their respective affiliates or
other Indemnified Persons) shall be responsible or liable to you or any of your
subsidiaries, affiliates or stockholders or any other person or entity for any
consequential damages which may be alleged as a result of this DIP Commitment
Letter, the DIP Fee Letter, the DIP Financing or the transactions contemplated
hereby. In addition, you hereby agree to (a) pay the reasonable legal fees and
expenses of Bingham McCutchen LLP, (b) pay the reasonable fees and expenses of
The Frankel Group LLC and Barrier Advisors, Inc. and (c) reimburse each of the
Committed DIP Lenders and each other DIP Lender, in each case, from time to time
upon demand for all reasonable, invoiced out-of-pocket costs and expenses
(including, without limitation, printing, reproduction, document delivery,
travel and communication costs), in each of clauses (a) through (c), incurred in
connection with Borrower’s restructuring and bankruptcy proceedings, the
syndication of the DIP Financing, and the preparation, review, negotiation,
execution and delivery of this DIP Commitment Letter, the DIP Fee Letter, the
Documentation and the administration, amendment, modification or waiver thereof
(or any proposed amendment, modification or waiver), whether or not the Closing
Date occurs or any Documentation is executed and delivered or any extensions of
credit are made under the Documentation.

 

- 3 -



--------------------------------------------------------------------------------

  6. Confidentiality.

This DIP Commitment Letter is furnished for your benefit, and may not be relied
on by any other person or entity without the consent of the Committed DIP
Lenders or their advisors. This DIP Commitment Letter is delivered to you on the
condition that, except as may be compelled in a judicial or administrative
proceeding or as otherwise required by law, neither it, the DIP Fee Letter, nor
their contents will be disclosed publicly or privately after it is accepted
except (i) to those individuals who are your officers, directors, employees,
agents or advisors in connection with their evaluation hereof and thereof, to
Kramer Levin Naftalis & Frankel LLP, your bankruptcy counsel, and Riemer &
Braunstein LLP, your local counsel in Massachusetts, and to M.M. Dillon & Co.,
your financial adviser, and then only on the condition that such matters may
not, except as required by law, be further disclosed, and (ii) you may disclose
the DIP Commitment Letter, its terms and substance (but not the DIP Fee Letter)
to any statutory creditors committee in connection with the Case and its
professional advisors; provided, that the members of such committee and its
professional advisors agree to keep this DIP Commitment Letter and any of the
terms or substance thereof strictly confidential in accordance with the terms of
this paragraph. Notwithstanding the foregoing, after this DIP Commitment Letter
has been accepted by you, you may disclose this DIP Commitment Letter to the
Bankruptcy Court and, so long as it is filed under seal, you may also file the
DIP Fee Letter with the Bankruptcy Court, in each case as may be required to
obtain court approval in connection with any acts or obligations to be taken
pursuant to this DIP Commitment Letter or the transactions contemplated hereby,
it being understood that any pleadings or filings with respect to this DIP
Commitment Letter and the DIP Fee Letter shall be reasonably acceptable. No
person, other than the parties signatory hereto, is entitled to rely upon this
DIP Commitment Letter or any of its contents.

 

  7. Individual Status

Each Committed DIP Lender hereby agrees that it is (i) executing and delivering
this DIP Commitment Letter in its individual capacity and (ii) making its own
determination as to whether to provide its respective commitment set forth
herein. Neither the execution and delivery of this DIP Commitment Letter by the
Committed DIP Lenders, nor the terms and conditions contained herein, shall
provide a basis for the establishment or formation of a “group” under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended. Each
Committed DIP Lender disclaims the beneficial ownership of any equity securities
and/or derivative securities of Borrower held by any other Committed DIP Lender
and its affiliates.

 

  8. Patriot Act.

Each Committed DIP Lender hereby notifies you that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), such Committed DIP Lender may be required to obtain,
verify and record information that identifies you, which information includes
the name, address, tax identification

 

- 4 -



--------------------------------------------------------------------------------

number and other information regarding you that will allow such Committed DIP
Lender to identify you in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act. You agree to provide
each Committed DIP Lender, as and when requested by such Committed DIP Lender,
with all documentation and other information requested by any Committed DIP
Lender to the extent required by bank regulatory authorities under “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

 

  9. Certain Other Provisions.

The DIP Commitment Letter does not purport to include all of the customary
representations, warranties, defaults, definitions and other terms which will be
contained in the Documentation.

 

  10. Governing Law, Etc.

This DIP Commitment Letter and the commitment of each Committed DIP Lender shall
not be assignable by you without the prior written consent of such Committed DIP
Lender, and any purported assignment without such consent shall be void. This
DIP Commitment Letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each Committed DIP Lender
and you. This DIP Commitment Letter may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this DIP Commitment Letter by facsimile
transmission or other electronic means shall be effective as delivery of a
manually executed counterpart of this DIP Commitment Letter. Headings are for
convenience only. This DIP Commitment Letter is intended to be for the benefit
of the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto, the other DIP
Lenders and, with respect to the indemnification provided under the heading
“Indemnity,” each Indemnified Person. This DIP Commitment Letter shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to principles of conflicts of law to the extent that the
application of the laws of another jurisdiction will be required thereby. ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR ACTION ARISING OUT OF THIS
DIP COMMITMENT LETTER IS HEREBY WAIVED. You hereby submit to the exclusive
jurisdiction of the federal and New York State courts located in The City of New
York (and appellate courts thereof) in connection with any dispute related to
this DIP Commitment Letter or any of the matters contemplated hereby, and agree
that service of any process, summons, notice or document by registered mail
addressed to you shall be effective service of process against you for any suit,
action or proceeding relating to any such dispute. You irrevocably and
unconditionally waive any objection to the laying of such venue of any such
suit, action or proceeding brought in any such court and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum. A final
judgment in any such suit, action or proceeding brought in any such court may be
enforced in any other courts to whose jurisdiction you are or may be subject by
suit upon judgment.

 

- 5 -



--------------------------------------------------------------------------------

In connection with any enforcement of this DIP Commitment Letter (including the
exercise of any termination right hereunder) or any amendment, modification or
waiver of any provision of this DIP Commitment Letter that requires the vote or
consent of the Committed DIP Lenders, any Committed DIP Lender that has assigned
a portion of its commitments hereunder may vote or consent such portion of its
commitments as instructed by the assignee pursuant to the terms of the related
agreement assigning such portion of its commitments.

Please indicate your acceptance of the terms hereof and of the DIP Term Sheet
and the DIP Fee Letter by returning to us executed counterparts of this DIP
Commitment Letter and the DIP Fee Letter not later than 4:00 p.m., New York City
time, on April 1, 2011.

[Remainder of page intentionally left blank]

 

- 6 -



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc. By:  

/s/ Adam Savarese

Name:

 

Adam Savarese

Title:

 

Managing Director

Signature Page to DIP Commitment Letter



 

 

Highland Crusader Offshore Partners, L.P.

By: Highland Crusader Fund GP, L.P.,

its general partner

By: Highland Crusader GP, LLC,

its general partner

By: Highland Capital Management, L.P.,

its sole member

By: Strand Advisors, Inc., its general partner

By:  

/s/ James D. Dondero

Name:

 

James D. Dondero, President

Title:

  Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

Signature Page to DIP Commitment Letter



 

 

Highland Credit Opportunities CDO Ltd.

By: Highland Capital Management, L.P.,

As Collateral Manager

By: Strand Advisors, Inc., its General Partner

By:  

/s/ James D. Dondero

Name:

 

James D. Dondero, President

Title:

  Strand Advisors, Inc., General Partner of Highland Capital Management, L.P.

Signature Page to DIP Commitment Letter



 

 

Taconic Opportunity Fund L.P.

By: Taconic Capital Advisors L.P.

By:  

/s/ Kevin Kavanagh

Name:

 

Kevin Kavanagh

Title:

 

Principal

Signature Page to DIP Commitment Letter

 



--------------------------------------------------------------------------------

Accepted and Agreed to this

1st day of March 2011

Molecular Insight Pharmaceuticals, Inc.

By:

 

/s/ Harry Stylli

Name: Harry Stylli

Title: CRO/President

Signature Page to DIP Commitment Letter



--------------------------------------------------------------------------------

Exhibit A

Committed DIP Lender Commitments

 

Committed DIP Lender

   Commitment  

Highland Credit Opportunities CDO, Ltd.

   $ 1,442,092.15   

Highland Crusader Offshore Partners, LP

   $ 1,523,131.23   

Morgan Stanley Senior Funding, Inc.

   $ 5,077,651.54   

Taconic Opportunity Fund L.P.

   $ 1,957,125.07   

All Committed DIP Lenders

   $ 10,000,000.00   



--------------------------------------------------------------------------------

Annex I

DIP Term Sheet

[See attached]



--------------------------------------------------------------------------------

SUMMARY OF TERMS

$10,000,000 Secured Super Priority Debtor-in-Possession Credit Facility

Molecular Insight Pharmaceuticals, Inc.

February 28, 2011

THIS TERM SHEET IS PART OF THE COMMITMENT LETTER, DATED FEBRUARY 28, 2011 (THE
“COMMITMENT LETTER”), ADDRESSED TO MOLECULAR INSIGHT PHARMACEUTICALS, INC. BY
THE FINANCIAL INSTITUTIONS AND FUNDS SIGNATORY THERETO, AND IS (A) SUBJECT TO
THE TERMS AND CONDITIONS OF THE COMMITMENT LETTER AND (B) NOT EXHAUSTIVE AS TO
ALL TERMS AND CONDITIONS WHICH WOULD GOVERN ANY PROPOSED DEBTOR-IN-POSSESSION
FINANCING.

 

BORROWER:    Molecular Insight Pharmaceuticals, Inc. (the “Borrower”) as debtor
and debtor in possession (the “Debtor”) in a case filed on December 9, 2010 (the
“Petition Date”) pursuant to Chapter 11 of the Bankruptcy Code, case number:
10-23355 (the “Case”) in the United States Bankruptcy Court for the District of
Massachusetts (the “Bankruptcy Court”). BONDS AND INDENTURE:    Those senior
secured floating rate bonds, due November 2012 (the “Bonds”), issued from time
to time by the Borrower pursuant to the Indenture, dated as of November 16, 2007
(the “Indenture”), between the Borrower and The Bank of New York Trust Company,
N.A. as trustee and collateral agent (in such capacities, the “Trustee”). DIP
FACILITY:    A multiple draw senior term loan facility (the “DIP Facility”) in
an aggregate principal amount not to exceed $10,000,000. DIP AGENT:   
[            ] (in such capacity, the “DIP Agent”). DIP LENDERS:    Financial
institutions and funds which shall initially be the entities identified on
Exhibit A to the Commitment Letter and such other lenders as permitted by the
terms of the Commitment Letter, this term sheet and the other documentation for
the DIP Facility (collectively, the “DIP Lenders”). TERM/MATURITY DATE:    The
DIP Facility shall mature on that date (the “Maturity Date”) which is the
earliest of (a) (i) 25 days after the date of the entry of an interim order
authorizing the DIP Facility in form and substance reasonably satisfactory to
the Required DIP Lenders (the “Interim Order”), if the final order permitting
extensions of credit under the DIP Facility in a principal amount not to exceed
$10,000,000 (inclusive of the Interim Amount (as defined below)) and in form and
substance reasonably satisfactory to the Required DIP Lenders (the “Final
Order”) has not been entered by such date, and (ii) May 15, 2011, (b) the
effective date of a confirmed plan of reorganization for the Debtor, (c) the
date a

 

1



--------------------------------------------------------------------------------

   sale or sales of all or substantially all of the Debtor’s assets is
consummated under Section 363 of the Bankruptcy Code, (d) the conversion of the
Case to a case under Chapter 7 of the Bankruptcy Code, (e) any action by the
Debtor inconsistent with the plan support agreement among the holders of more
than 66 2/3% in principal amount of the outstanding indebtedness under the Bonds
and constituting more than 50% in number of the Bondholders (the “Required
Consenting Bondholders”) and the Debtor (the “Plan Support Agreement”), pursuant
to which such holders agree to vote in favor of and/or to otherwise support the
Plan of Reorganization (as defined below), (f) the dismissal of the Case, and
(g) approval by the Bankruptcy Court of any other debtor-in-possession financing
unless (A) in the event that the liens securing indebtedness under any such
debtor-in-possession financing are senior to or pari passu with liens securing
the obligations under the Indenture but junior to the liens securing the DIP
Facility, entry into such financing is consented to by the Required Consenting
Bondholders and (B) in the event that the liens securing indebtedness under any
such debtor-in-possession financing are senior to or pari passu with the liens
securing the DIP Facility, entry into such financing is consented to by both the
Required DIP Lenders and the Required Consenting Bondholders. All commitments of
the DIP Lenders under the DIP Facility will terminate and all amounts
outstanding under the DIP Facility, including, without limitation all premiums,
interest, fees and expenses shall be due and payable in full on the Maturity
Date. CLOSING DATE; ADVANCES:    The closing of the DIP Facility shall occur on
or after the later of (a) the date of the entry of the Interim Order and (b) the
date (which shall be no later than (2) business days after the date of the entry
of the Interim Order) that all conditions precedent to the initial extension of
credit shall have been satisfied (or shall have been waived in the sole
discretion of the DIP Lenders) (the “Closing Date”).    Term loans (the “DIP
Term Loans”) shall be advanced in two draws under the DIP Facility:   

a.      Initial Draw. Promptly following the receipt of a request from the
Borrower on or after the Closing Date but subject to the satisfaction of the
conditions precedent described below under the headings “Conditions to Initial
Extension of Credit” and “Conditions to both Draws under DIP Facility”, the DIP
Lenders will advance an amount not greater than $5,000,000, (such amount, the
“Interim Amount”) based on their respective commitments under the DIP Facility.

  

b.      Delayed Draw. Promptly following the receipt of a request from the
Borrower but subject to the satisfaction of the conditions precedent described
below under the headings “Conditions to Delayed Draw under DIP Facility” and
“Conditions to both Draws under DIP Facility”, the DIP Lenders will advance the
remainder of the DIP Facility based on their respective commitments under the
DIP Facility.

 

2



--------------------------------------------------------------------------------

   All such advances will be deposited into the DIP Proceeds Controlled Account
(as defined below). DIP Term Loans prepaid or repaid may not be reborrowed. USE
OF PROCEEDS:   

The proceeds of the DIP Facility shall be issued to the Borrower and may be used
solely in accordance with the terms set forth herein, in the Interim Order, the
Final Order and in the Budget (as defined below), subject to variances as
described under the heading “Budget Compliance” below.

 

The “Budget” means a cash flow forecast for a period of 160 days from the
Petition Date, which sets forth on a weekly basis cash receipts and
disbursements (including, without limitation, line item entries for professional
fees and expenses by firm, and the anticipated uses of the DIP Facility), and
shall be in form substantially similar to the budget attached hereto as
Schedule II. Any updates or changes to the Budget must be reasonably
satisfactory to the Required DIP Lenders. The Debtor shall be required to comply
with the Budget as provided under the heading “Budget Compliance” below.

INTEREST RATE:    As set forth on Schedule I attached hereto. FEES:    As set
forth on Schedule I attached hereto, and in any fee letters executed by the
Borrower in connection herewith. DEFAULT RATES:    The rate otherwise in effect
plus 2.00%. Such additional interest shall accrue from and after the occurrence
and continuation of an Event of Default (as defined in the Documentation (as
defined below)) and shall be payable in cash on demand by the Required DIP
Lenders. PLAN OF REORGANIZATION AND DISCLOSURE STATEMENT    As used herein, (i)
a plan of reorganization for the Debtor that is consistent with the requirements
of the Plan Support Agreement and is in form and substance reasonably
satisfactory to the Required DIP Lenders with respect to matters not addressed
in the Plan Support Agreement shall be referred to as the “Plan of
Reorganization” and (ii) and a disclosure statement for the Plan of
Reorganization that is consistent with the requirements of the Plan Support
Agreement and is in form and substance reasonably satisfactory to the Required
DIP Lenders with respect to matters not addressed in the Plan Support Agreement
shall be referred to as the “Disclosure Statement”). SECURITY:    Subject to the
Carve Out (as defined below) and liens granted and properly perfected prior to
the Petition Date and permitted under the Indenture to be senior in priority to
the liens securing the Bonds, all obligations of the Debtor under or in respect
of the DIP Facility (i) will be entitled to super priority administrative claim
status pursuant to Section 364(c)(1) of the Bankruptcy Code, and (ii) will be
secured by a first priority perfected security interest pursuant to Section
364(c)(2) and (c)(3) and Section 364(d) of the Bankruptcy Code, as applicable,

 

3



--------------------------------------------------------------------------------

  

in all of the property of the Debtor, whether now owned or hereafter acquired,
including, without limitation, the following (collectively, the “DIP
Collateral”): (A) all of the existing and after acquired real and personal,
tangible and intangible assets of the Debtor, including, without limitation, all
cash, cash equivalents, bank accounts, accounts, other receivables, chattel
paper, contract rights, inventory (wherever located), instruments, documents,
securities (whether or not marketable), equipment, franchise rights, patents,
trade names, trademarks, copyrights, intellectual property, general intangibles,
investment property (including all capital stock and other equity interests in
subsidiaries), supporting obligations, letter of credit rights, money or other
assets that now or hereafter come into the possession, custody or control of the
DIP Agent or any DIP Lender, commercial tort claims, all proceeds of real
property leases, causes of action, and all substitutions, accessions and
proceeds of the foregoing (including insurance proceeds), (B) all avoidance
power claims and actions under Section 549 of the Bankruptcy Code relating to
postpetition transfers of DIP Collateral and any proceeds thereof, and subject
to entry of the Final Order, all avoidance power claims or actions under Chapter
5 of the Bankruptcy Code and any proceeds thereof and (C) any unencumbered
assets of the Debtor. Subject to entry of the Final Order, the liens securing
the DIP Facility and the security interests in the DIP Collateral will not be
subject to Sections 510, 549, 550 and 551 of the Bankruptcy Code nor shall the
DIP Collateral be surcharged pursuant to Section 506(c) of the Bankruptcy Code.

 

The term “Carve Out” and the operation of the Carve Out, including limitations
on the use of the Carve Out, shall be as set forth in the interim cash
collateral order entered by the Bankruptcy Court on December 17, 2010 (the
“Interim Cash Collateral Order”) with conforming changes for the DIP Facility as
are reasonably required by the Required DIP Lenders.

 

The challenge period with respect to prepetition claims and liens shall be as
set forth in the Interim Cash Collateral Order.

CASH DOMINION:   

All of the Debtor’s collections and cash on hand shall be deposited into
accounts held by the Borrower at institutions for which the DIP Agent has in
place a control agreement satisfactory to the DIP Agent in its sole discretion
(the “Cash Controlled Accounts”). So long as no Default (as defined in the
Documentation) or Event of Default has occurred under the DIP Facility, the
Borrower will be able to withdraw amounts from the Cash Controlled Accounts, to
make payments of the types and in the amounts consistent with the Budget.

 

All the proceeds of the DIP Facility shall be deposited into an account at an
institution for which the DIP Agent has in place a control agreement
satisfactory to the DIP Agent in its sole discretion (the “DIP Proceeds
Controlled Account”, and together with the Cash Controlled Accounts, the “DIP
Controlled Accounts”). The Borrower shall only be permitted to

 

4



--------------------------------------------------------------------------------

  

withdraw amounts from the DIP Proceeds Controlled Account to make payments of
the types and in the amounts consistent with the Budget and use the proceeds as
described herein, so long as (a) the amount of the Debtor’s cash in the Cash
Controlled Account is not more than $2,000,000 in the aggregate and (b) no
Default or Event of Default has occurred under the DIP Facility. Prior to making
any withdrawal from the DIP Proceeds Controlled Account, the Borrower shall
deliver an officer’s certificate to the DIP Agent certifying as to the amount of
cash in the Cash Controlled Account as of such date of withdrawal.

 

In connection with the foregoing, the Borrower shall seek the entry of
appropriate orders (to the extent not already entered), providing for a cash
management system and deposit and disbursement accounts and opening of any DIP
Controlled Accounts, each in form and substance satisfactory to the DIP Agent
and the Required DIP Lenders in their sole discretion. Upon notice to, and
consent of, the DIP Agent and the Required DIP Lenders in their sole discretion,
the Borrower may open or close any account that is not a DIP Controlled Account.

ADEQUATE PROTECTION PAYMENTS FOR BONDHOLDERS:    Set forth on Schedule III
attached hereto. BUDGET COMPLIANCE:   

The Debtor shall not make any disbursements other than those set forth in the
Budget; provided, however, that for any week in the Budget, the amounts for each
line item may vary so long as the total variance for all costs in each category
set forth in the Budget does not exceed 115% (or such other variance amounts as
are acceptable to the Required DIP Lenders in their sole discretion) of the
total amount set forth in the Budget on a cumulative, aggregate basis measured
weekly by categories of costs (i.e., Manufacturing, Clinical, Facilities, Other
Operating) as of the close of business on Friday of each week; provided,
further, that the fees and expenses for professionals shall not be subject to
the variance limit.

 

The Borrower shall deliver by the end of the second business day of each week,
together with the 13 Week Projections (as defined below), the weekly budget
report described under the heading “Other Covenants” below

FINANCIAL COVENANTS:    The Debtor will be required to comply with the Budget as
provided under the heading “Budget Compliance” above. OTHER COVENANTS:    Other
affirmative and negative covenants appropriate for debtor in possession
financing of this size, type and purpose and acceptable to the DIP Lenders,
unless otherwise expressly provided below, including, without limitation:   

a.      Weekly budget report (in form and substance satisfactory to the Required
DIP Lenders) that contains (i) a comparison on a line item and category basis of
the preceding week’s actual performance to the Budget, with explanations for any

 

5



--------------------------------------------------------------------------------

  

variance by line item and category, (ii) a cumulative comparison on a line item
and category basis of each of the immediately preceding weeks’ actual
performance to Budget, with explanations for any variance by line item and
category, and (iii) such other reports as reasonably requested by the DIP Agent
or any of the DIP Lenders.

  

b.      Usual and customary financial reporting requirements, including monthly
financial statement packages, and 13-week cash flow forecast, which sets forth
on a weekly basis receipts and disbursements (the “13 Week Projections”), shall
be in form substantially similar to the Budget, and shall be in form and
substance reasonably satisfactory to the Required DIP Lenders.

  

c.      The Debtor will grant reasonable access and reasonably cooperate with
the legal and financial advisors, auditors, appraisers and any other consultants
engaged from time to time.

  

d.      Maintenance of properties and insurance, payment of taxes, compliance
with laws, licenses, contracts, and permits; preparation of and compliance with
Budget; ERISA covenants.

  

e.      Limitations on indebtedness, guarantees, liens (other than permitted
liens under the Indenture), investments, loans, mergers, permitted acquisitions,
and transactions with affiliates.

  

f.       No dividends or distributions.

  

g.      Limitations on asset sales.

  

h.      Limitation on borrowing any debt, other than the DIP Facility, that is
pari passu with or senior to the DIP Lenders or the Bondholders.

  

i.       Limitation on payment of any success, transaction, opinion or similar
fee to any financial adviser engaged by the Borrower, except as provided under
the Budget.

  

j.       The Debtor shall timely file a motion to approve the Interim Order in
the event the Debtor needs to use the DIP Facility as a source of liquidity.

REPRESENTATIONS AND WARRANTIES;    Representations and warranties substantially
similar to those made in the draft Exit Credit Agreement (the “Exit Credit
Agreement”) attached as Annex B to the Plan Term Sheet attached as Exhibit A to
the Plan Support Agreement as modified appropriately for a debtor in possession
financing of this size, type and purpose and other representations and
warranties appropriate for debtor in possession financing of this size, type and
purpose and acceptable to the DIP Lenders, including, but not limited to, the
“Accuracy of Information” representation contained in the Exit Credit Agreement.

 

6



--------------------------------------------------------------------------------

EVENTS OF DEFAULT:    Events of default appropriate for debtor in possession
financing of this size, type and purpose and acceptable to the DIP Lenders,
including, without limitation:   

a.      Failure to pay interest, principal, or fees under the DIP Facility when
due; any representation or warranty in the Documentation is incorrect in any
material respect; breach of any affirmative (subject to any applicable grace
periods agreed to by the DIP Agent and the DIP Lenders), negative or financial
covenant; failure to comply with the Budget, subject to permitted variances;
material deterioration in the value of the DIP Collateral; any post-petition
judgment in excess of an amount to be agreed or which would divest the Debtor of
any assets; the Debtor being enjoined from conducting business; disruption of
business operations of the Debtor; material damage to or loss of assets; the
appointment in the Case of a Chapter 11 trustee or an examiner with expanded
powers, the grant of any super priority administrative expense claim or any Lien
which is pari passu with or senior to those of the DIP Agent and the DIP
Lenders; any payment of pre-petition debt (other than (i) payments under
customary first day orders reasonably acceptable to the Required DIP Lenders,
and (ii) other payments as may be approved by the Bankruptcy Court that are
reasonably acceptable to the Required DIP Lenders); the Bankruptcy Court’s entry
of an order granting relief from the automatic stay or stay to permit
foreclosure of security interests in assets of the Debtor of a value in excess
of an amount to be agreed; an order terminating exclusivity having been entered
(or requested, unless actively contested by the Debtor); any reversal,
revocation or modification without the consent of the DIP Agent and the Required
DIP Lenders of the Final Order or any other order of the Bankruptcy Court with
respect to the Case and affecting the DIP Facility.

  

b.      Failure of the Debtor to file with the Bankruptcy Court the Plan of
Reorganization, the Plan Support Agreement and the Disclosure Statement, on or
before March 7, 2011.

  

c.      Failure of the Debtor to obtain entry by the Bankruptcy Court of the
Final Order within 25 days after the date of the entry of the Interim Order.

  

d.      Failure of the Debtor to obtain entry by the Bankruptcy Court of an
order, in form and substance reasonably satisfactory to the Required DIP
Lenders, approving the Plan Support Agreement no later than March 15, 2011 or
such other date as closely proximate thereto as possible that can be obtained
from the Bankruptcy Court.

  

e.      Failure of the Debtor to obtain entry by the Bankruptcy Court of an
order approving the adequacy of the Disclosure Statement on or before March 22,
2011 or such other date as closely proximate thereto as possible that can be
obtained from the Bankruptcy Court.

 

7



--------------------------------------------------------------------------------

  

f.       Failure of the Debtor to (i) commence legal proceedings confirming that
the Territory License Agreement, dated September 1, 2009 (as amended, the
“BioMedica License Agreement”), between the Debtor and Life Sciences S.A
(“BioMedica”), and the Supply Agreement, dated October 19, 2009 (as amended, the
“BioMedica Supply Agreement” and, together with the BioMedica License Agreement,
the “BioMedica Agreements”) have been properly terminated by the Debtor (with
effect as if terminated prepetition) and (ii) file an objection to all claims
filed by BioMedica, both no later than March 15, 2011.

  

g.      Failure of the Debtor, within seven days of the request of the Required
Consenting Bondholders (as defined in the Plan Support Agreement), to file a
motion with the Bankruptcy Court seeking entry of an order rejecting the
Facility Setup and Contract Manufacturing Agreement, dated October 20, 2009,
between the Debtor and Eckert & Ziegler Nuclitec GmbH (as amended, the “E&Z
Agreement”).

  

h.      Failure of the Debtor, within seven days of the request of the Required
Consenting Bondholders (as defined in the Plan Support Agreement), to file a
motion with the Bankruptcy Court seeking entry of an order to restrict trading
of equity interests in the Debtor to the extent necessary to preserve the value
of the Debtor’s net operating losses.

  

i.       Failure of the Debtor to obtain entry by the Bankruptcy Court of an
order confirming the Plan of Reorganization on or before May 2, 2011 or such
other date as closely proximate thereto as possible that can be obtained from
the Bankruptcy Court.

  

j.       Failure of the Plan of Reorganization to become effective on or before
May 16, 2011.

  

k.      One or more of the applicable license agreements governing intellectual
property necessary for the Debtor’s development, production or sale of Trofex is
terminated or is otherwise no longer in effect.

  

l.       There shall have been since September 30, 2010, a Material Adverse
Effect (as defined on Schedule IV hereto).

  

m.     Failure of the Debtor to perform or observe covenants set forth herein.

REMEDIES:    In addition to other customary remedies, immediately upon the
occurrence and during the continuance of an Event of Default, the DIP Agent may
declare all obligations owing under the DIP Facility to be immediately due and
payable. Upon the occurrence and during the continuance of an Event of Default

 

8



--------------------------------------------------------------------------------

   and following the giving of 3 business days’ notice to the Borrower and the
United States Trustee, the DIP Agent and the DIP Lenders shall have relief from
the automatic stay and may (a) (i) sweep any or all of the cash in the DIP
Proceeds Controlled Account to prepay the DIP Term Loans and/ or (ii) sweep any
or all of the cash in the DIP Controlled Accounts to prepay the DIP Term Loans,
and (b) foreclose on all or any portion of the DIP Collateral, collect accounts
receivable and apply the proceeds thereof to the obligations, occupy the
Debtor’s premises, execute going out-of-business sales or otherwise exercise
remedies against the DIP Collateral permitted by applicable nonbankruptcy law,
including the right of the DIP Agent and any of its designees to utilize, at no
cost or expense, any tradenames, trademarks, copyrights or other intellectual
property to the extent necessary or appropriate in order to sell, lease or
otherwise dispose of any of the DIP Collateral. During such (3) business day
notice period, the Debtor shall be entitled to an emergency hearing with the
Bankruptcy Court for the sole purpose of contesting whether an Event of Default
has occurred. Unless during such period the Bankruptcy Court determines that an
Event of Default has not occurred and/or is not continuing, the automatic stay,
as to the DIP Lenders and the DIP Agent, shall be automatically terminated at
the end of such notice period and without further notice or order. Upon the
occurrence and during the continuance of an Event of Default, in addition to all
rights and remedies available to the DIP Lenders at law and in equity and all
rights and remedies granted to the DIP Lenders pursuant to the terms of the DIP
Order and the Documentation, the Borrower agrees that upon a direction from the
Required DIP Lenders, the Borrower shall pursue an immediate sale of the DIP
Collateral pursuant to the provisions of Section 363 of the Bankruptcy Code in a
manner satisfactory to the Required DIP Lenders and the proceeds of such sale
shall be used to pay the obligations owing to the DIP Lenders. The foregoing
rights and remedies shall also be available to the Bondholders and the Trustee
upon the occurrence and during the continuance of an Event of Default, subject
to any requirement in the Interim Cash Collateral Order that the Bankruptcy
Court first grant the Bondholders and the Trustee relief from the automatic
stay. VOLUNTARY PREPAYMENTS    The Borrower may repay the DIP Term Loans at any
time without premium or penalty upon one business day’s notice to the DIP Agent,
provided that each partial repayment shall be made in a minimum amount of
$500,000 or multiples of $500,000 in excess thereof, subject to the payment of
any applicable fees described on Schedule I and other conditions to be agreed.
MANDATORY PREPAYMENTS:    Unless otherwise agreed by the Required DIP Lenders,
mandatory prepayments shall be required to be made from net cash proceeds of any
asset dispositions, any settlement or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any DIP
Collateral, equity issuances, refund of any tax payments, and incurrence of

 

9



--------------------------------------------------------------------------------

   indebtedness, upon terms to be agreed. If at any time prior to the repayment
in full of all obligations arising under the DIP Facility, including subsequent
to the confirmation of any plan of reorganization with respect to the Debtor,
the Debtor, any trustee, any examiner with enlarged powers or any responsible
officer subsequently appointed, shall receive proceeds from a sale of DIP
Collateral pursuant to Section 363(b) of the Bankruptcy Code or from a sale of
any other DIP Collateral not otherwise permitted under the DIP Facility, all of
the cash proceeds derived from such sale shall immediately be turned over to the
DIP Agent for the pro rata reduction of the obligations under the DIP Facility
until payment in full of the DIP Facility. CONDITIONS TO INITIAL EXTENSION OF
CREDIT:    The obligation to provide the initial extension of credit shall be
subject to the satisfaction of conditions, including, without limitation, the
following, in each case acceptable to the DIP Agent and the DIP Lenders.   

a.      At least 14 days shall have passed (or such shorter period as agreed to
in writing by all of the DIP Lenders) since the occurrence of the last to occur
of all of the following events (i) the receipt by the DIP Agent and DIP Lenders
of a notice from the Debtor, stating that the Debtor intends to use the DIP
Facility as a source of liquidity, and (ii) the Debtor’s execution of (A) the
Commitment Letter and (B) the fee letter from the DIP Lenders, dated as of
February 28, 2011 (the “Fee Letter”).

  

b.      The Debtor shall have executed each of the Commitment Letter, the Fee
Letter and the Agent Fee Letter (as defined below) on or before April 1, 2011.

  

c.      The Bankruptcy Court shall have entered the Interim Order in form and
substance consistent with the terms set forth herein and in all other respects
reasonably satisfactory to the Required DIP Lenders, authorizing the
transactions contemplated by the DIP Facility, the granting of superpriority
claim status and the liens of the DIP Agent and the DIP Lenders under the DIP
Facility (which liens shall be continuing, valid, binding, enforceable,
non-avoidable and automatically perfected and senior in priority to all
prepetition liens except for liens permitted under the Indenture to be senior in
priority to the liens securing the Bonds), authorizing an extension of credit
under the DIP Facility in an aggregate principal amount not greater than the
Interim Amount, containing a good faith finding under Section 364(e) of the
Bankruptcy Code, which order shall be in full force and effect and shall not
have been reversed, modified, amended, stayed (unless otherwise approved by the
Required DIP Lenders) or subject to a motion for reargument or reconsideration
in a manner that is adverse to the interests of the DIP Lenders. Such Interim
Order shall include provisions, in form and substance satisfactory to the
Required DIP Lenders, authorizing the continued use of cash

 

10



--------------------------------------------------------------------------------

 

and other collateral of the holders of the indebtedness under the Bonds (the
“Prepetition Debt”), and, with respect to collateral securing the Prepetition
Debt, a waiver of the “equities of the case” provision of Section 552(b) of the
Bankruptcy Code, and a finding that Section 551 of the Bankruptcy Code shall not
apply to preserve any Lien senior to a Lien securing the DIP Facility or the
Prepetition Debt and subject to entry of the Final Order, waivers of any
surcharge to the collateral securing the DIP Facility or the Prepetition Debt
under Section 506(c).

 

d.      Negotiation, execution and delivery of a debtor in possession credit
facility and other related definitive documents consistent in all material
respects with the terms set forth herein and in the Commitment Letter, Fee
Letter, and Agent Fee Letter and in all other material respects reasonably
satisfactory to the DIP Agent, the Borrower and the DIP Lenders (the “DIP
Definitive Documents”) or the incorporation of the material terms thereof into
the Interim Order (together with the DIP Definitive Documents, the
“Documentation”) containing representations and warranties, conditions,
provisions for capital adequacy and additional costs, covenants and events of
default, consistent in all material respects with the terms set forth herein and
in the Commitment Letter, Fee Letter and Agent Fee Letter and in all other
respects reasonably satisfactory to the DIP Agent and the DIP Lenders,
including, without limitation, those representations, warranties, covenants and
events of default referred to above; completion of all filings and recordings
necessary to provide the DIP Agent, for the benefit of the DIP Lenders and the
DIP Agent, with perfected liens in the DIP Collateral and of the priority
contemplated herein.

 

e.      The Plan Support Agreement shall have been executed and delivered and
shall be in full force and effect and no party thereto shall have withdrawn its
support or refused to abide by the terms of the Plan Support Agreement.

 

f.       A final Cash Collateral Order (as defined below) shall have been
approved and entered by the Bankruptcy Court, on or before March 4, 2011, and
shall be in form and substance satisfactory to the DIP Agent and the DIP
Lenders.

 

g.      Receipt of satisfactory corporate resolutions and other evidence of
appropriate corporate authorization of the proposed DIP Facility.

 

h.      Satisfactory opinions of counsel from the Debtor’s counsel (including
Massachusetts counsel).

 

i.       There will have been (i) since September 30, 2010, no Material Adverse
Effect (as defined on Schedule IV hereto) and (ii) no litigation commenced which
challenges the DIP Facility or the Prepetition Debt.

 

11



--------------------------------------------------------------------------------

  

j.       Receipt by the DIP Agent, for the benefit of the DIP Lenders and the
DIP Agent, of all fees and expenses due and payable in connection with the Case,
the transactions contemplated hereby and the Debtor’s restructuring, including
fees and expenses listed in any fee letters executed by the Borrower in
connection herewith.

  

k.      Receipt by (i) the Trustee of all invoiced, accrued and unpaid fees and
expenses owed to it under the Indenture, and (ii) Bingham McCutchen LLP
(“Bingham”), The Frankel Group LLC (“Frankel”) and Barrier Advisors, Inc.
(“Barrier”) of all their respective accrued fees and expenses incurred in
connection with the Case, the transactions contemplated hereby and the Debtor’s
restructuring, including fees and expenses listed in any fee letters executed by
the Borrower in connection with the foregoing, regardless of whether any grace
period under the agreements pursuant to which the fees of Bingham, Frankel and
Barrier are paid has expired.

  

l.       Receipt by the DIP Agent and the DIP Lenders of the Budget and the most
recent weekly budget report.

  

m.     All other orders entered by the Bankruptcy Court shall be in form and
substance satisfactory to the Required DIP Lenders.

CONDITIONS TO DELAYED DRAW UNDER DIP FACILITY:    The obligation of the DIP
Lenders to provide the delayed draw extension of credit shall be subject to the
satisfaction of the following conditions:   

a.      The Bankruptcy Court shall have entered, within 25 days after the date
of the entry of the Interim Order, the Final Order, in form and substance
consistent with the terms set forth herein and in all other respects reasonably
satisfactory to the DIP Agent and the Required DIP Lenders, confirming the
transactions contemplated by the DIP Facility, the granting of superpriority
claim status and the liens of the DIP Agent and the DIP Lenders under the DIP
Facility senior in priority to all prepetition liens (except for liens permitted
under the Indenture to be senior in priority to the liens securing the Bonds),
authorizing an extension of credit under the DIP Facility in an aggregate
principal amount not greater than $10,000,000 (inclusive of the Interim Amount),
and containing a good faith finding under Section 364(e) of the Bankruptcy Code,
which order shall be in full force and effect and shall not have been reversed,
modified, amended, stayed (unless otherwise approved by the Required DIP
Lenders) or subject to a motion for reargument or reconsideration in a manner
that is adverse to the interests of the DIP Lenders.

  

b.      Unless previously negotiated, executed and delivered, if so requested by
the DIP Lenders, the DIP Definitive Documents.

 

12



--------------------------------------------------------------------------------

CONDITIONS TO BOTH

DRAWS UNDER DIP

FACILITY:

   The obligation of the DIP Lenders to provide each extension of credit
(including the initial extension of credit) shall be subject to the satisfaction
of the following conditions:   

a.      No continuing Default or Event of Default shall exist prior or after
giving effect to the proposed extension of credit.

  

b.      Representations and warranties shall be true and correct in all material
respects at the date of each extension of credit except to the extent that such
representations and warranties expressly relate to a prior date, in which case
they shall be true and correct in all material respects as of such earlier date.

  

c.      Receipt of a notice of borrowing from the Borrower.

  

d.      The Borrower shall have paid the balance of all fees and expenses then
due and payable as referenced herein.

   The request by the Borrower of, and the acceptance by the Borrower of, each
extension of credit shall be deemed to be a representation and warranty by the
Borrower that the conditions specified above have been satisfied. VOTING RIGHTS:
   The consent of the DIP Agent and the Required DIP Lenders shall be required
for amendments and waivers (including, without limitation, any waiver of any
condition precedent), and the following items, among other customary items,
shall require (a) the consent of each DIP Lender to increase its commitment; (b)
the consent of each DIP Lender directly affected thereby to (i) decrease
interest rates or fees, or (ii) extend the final maturity; and (c) the consent
of each DIP Lender to (i) release any substantial portion of the DIP Collateral
(other than permitted asset sales and use of cash collateral), or (ii) change
the percentage constituting Required DIP Lenders. “Required DIP Lenders” means
at any time DIP Lenders holding more than fifty percent (50%) of the sum of the
outstanding principal amount of the DIP Term Loans and the undrawn commitments
under the DIP Facility at such time. INDEMNIFICATION:    The Documentation shall
provide that the Borrower agrees to indemnify and hold the DIP Agent (solely in
its capacity as DIP Agent under the DIP Facility) and the DIP Lenders (solely in
their capacity as DIP Lenders under the DIP Facility) and their respective
shareholders, directors, agents, officers, subsidiaries and affiliates harmless
from and against any and all damages, losses, settlement payments, obligations,
liabilities, claims, actions or causes of action, and reasonable costs and
expenses incurred, suffered, sustained or required to be paid by an indemnified
party by reason of or resulting from the DIP Facility, this term sheet, the
transactions contemplated hereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any of such
indemnified persons is a party thereto, except to the extent resulting from the
gross negligence or willful misconduct of the indemnified party

 

13



--------------------------------------------------------------------------------

   as finally determined by a final non-appealable order of a court of competent
jurisdiction. The indemnity includes indemnification for the DIP Agent
exercising discretionary rights granted under the DIP Facility. In all such
litigation, or the preparation therefor, the DIP Agent and the DIP Lenders shall
be entitled to select their own counsel and, in addition to the foregoing
indemnity, the Debtor agrees to pay promptly the reasonable fees and expenses of
such counsel. GOVERNING LAW:    The State of New York. EXPENSES:    Legal,
accounting, collateral examination, monitoring and appraisal fees, financial
advisory fees, and other out of pocket expenses of the DIP Agent and the DIP
Lenders in connection with the DIP Facility will be paid by the Borrower,
whether or not the transactions contemplated hereby are consummated.

ASSIGNMENT

   Each DIP Lender may assign all or a portion of its rights and obligations
under this term sheet, provided, however, that (i) such assignment shall be made
to a Bondholder or any of its affiliates, or (ii) to any assignee (other than a
Bondholder or any of its affiliates) if upon such assignment, such DIP Lender
(x) makes a contemporaneous assignment of its pro rata portion of the Bonds to
such assignee, or (y) obtains the consent of the Required DIP Lenders to such
assignment.

 

14



--------------------------------------------------------------------------------

Schedule I

Interest Rate

 

Interest Rate:    A rate per annum equal to 17.5%, due and payable in arrears
(a) in kind on the last day of each month prior to the Maturity Date and (b) in
cash on the Maturity Date.

Fees

 

Unused Fee:    A fee in an amount equal to 1.0% of the average daily undrawn
amount of the DIP Facility shall be fully earned and payable quarterly in
arrears and on the date of the termination of the commitments of the DIP Lenders
under the DIP Facility. Agency Fee:    An agency fee in an amount and subject to
the provisions of the fee letter to be entered into between the DIP Agent and
the Debtor, in form and substance satisfactory to each of the DIP Agent, the
Borrower and the Required DIP Lenders (the “Agent Fee Letter”), shall be payable
as set forth therein. Other Fees:    Other fees as set forth in the Fee Letter.



--------------------------------------------------------------------------------

Schedule II

Form of Budget

To be attached in form and substance reasonably satisfactory to the Required DIP
Lenders.



--------------------------------------------------------------------------------

Schedule III

 

ADEQUATE PROTECTION

PAYMENTS FOR BONDHOLDERS:

   Adequate protection for any diminution in value of the collateral of the
Bondholders and the Trustee under the Indenture and the other Financing
Documents (as defined in the Indenture) shall be as set forth in the Interim
Cash Collateral Order with conforming changes for the DIP Facility as are
reasonably required by the Required DIP Lenders.



--------------------------------------------------------------------------------

Schedule IV

 

MATERIAL ADVERSE EFFECT:    Any change, effect, occurrence or development that,
individually or in the aggregate, has or would reasonably be expected to have a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Debtor and its subsidiaries, taken
as a whole, (b) the ability of the Debtor to perform its obligations under the
credit documents or (c) the legality, validity, binding effect or enforceability
against the Debtor of any credit document to which it is a party; provided,
however, that the term “Material Adverse Effect” does not, and shall not be
deemed to, include, either alone or in combination, any changes, effects,
occurrences or developments: (i) resulting from general economic or business
conditions in the United States or any other country in which the Debtor and its
subsidiaries have operations, or the worldwide economy taken as a whole; (ii)
affecting the Debtor in the industry or the markets where the Debtor operates
(except to the extent such change, occurrence or development has a
disproportionate adverse effect on the Debtor and its subsidiaries relative to
other participants in such industry or markets, taken as a whole); (iii)
resulting from any changes (or proposed or prospective changes) in any law or in
GAAP or any foreign generally accepted accounting principles; (iv) in securities
markets, interest rates, regulatory or political conditions, including resulting
or arising from acts of terrorism or the commencement or escalation of any war,
whether declared or undeclared, or other hostilities; (v) resulting from any
delisting of the Debtor’s equity interests from NASDAQ; (vi) resulting from the
negotiation, announcement or performance by the Debtor of its obligations under
the Documentation, including, but not limited to the announcement of the
identity of the DIP Lenders or contemplated equity holders of the reorganized
Debtor under the Plan of Reorganization or any communication by the Debtor or
any of the DIP Lenders of any plans or intentions regarding the operation of the
Debtor’s business, prior to or following the Closing Date; (vii) resulting from
any act or omission of the Debtor required by the terms of the DIP Facility, or
otherwise taken with the prior consent of the Required DIP Lenders or the DIP
Agents; (viii) resulting from the filing of the Case; (ix) resulting from the
resignation or other termination of any employee of the Debtor or any of its
subsidiaries primarily as a result of any matter described in the foregoing
clause (vi); (x) only to the extent the Debtor commences legal proceedings to
confirm the termination of the BioMedica Agreements in accordance with the Plan
of Reorganization, resulting or arising from the disputes between the Debtor and
BioMedica relating to BioMedica’s obligations under the BioMedica Agreements;
(xi) resulting or arising from the termination or rejection of the E&Z
Agreement, provided that such termination or rejection, as the case may be,
occurs at the direction of the Required Consenting Bondholders (as defined in
the Plan Support Agreement); or (xii) arising from the Additional MAE
Carve-Outs.



--------------------------------------------------------------------------------

ADDITIONAL MAE CARVE-OUTS:   

1. Resignations of the following officers of the Debtor:

Daniel L. Peters -- Chief Executive Officer

 

Charles H. Abdalian, Jr. — Chief Financial Officer

 

Paul Granger – VP, General Counsel and Secretary (currently providing services
to the Debtor as consultants as of December 9, 2010)

 

Mike Ellen – VP and Controller (currently providing services to the Debtor as
consultants as of December 9, 2010)

 

Peter Monson – Director of Finance (currently providing services to the Debtor
as consultants as of December 9, 2010)

 

2. The Debtor notified various clinical centers that it had suspended the
enrollment of patients for Azedra trial.

 

3. Any disputes or claims that may be asserted by David S. Barlow alone or with
the following persons as a group:

 

Ann M. Barlow, the James W. Poitras Revocable Trust, the Patricia T. Poitras
Revocable Trust, Charles F. Doe, Phillip Magiera, Meythaler Investment Partners
LLC, Meythaler Investors LLC, Dana G. Doe, Edward W. Poitras, William F.
Leisman, III, Richard Simon, the Barlow Irrevocable Trust 2004, the Barlow
Family IRR TST 2005, Keith Krehbiel, Patricia Simon, Peter M. Barlow, Gladys L.
Barlow, the Doe Dynasty Trust, Kenneth A. Johnston, Anthony J. Khuri, Jack L.
Barlow, John C. Otsuki, Barry L. Weisman, the Kenneth A. Johnston Trust, Michele
J. Fishel, Peter Nordblom and James R. Warner.

 

4. Pending lawsuit filed by Lavi Industrial & Medical Agencies Ltd. against the
Debtor.